United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                               Nos. 06-3582/06-3808
                                   ___________

United States of America,                  *
                                           *
             Appellee,                     *
                                           *    Appeals from the United States
      v.                                   *    District Court for the Western
                                           *    District of Missouri.
Terry Keith Wendt,                         *
                                           *          [UNPUBLISHED]
             Appellant.                    *

                                    ___________

                              Submitted: March 13, 2007
                                 Filed: March 20, 2007
                                  ___________

Before COLLOTON, BEAM, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Terry Keith Wendt appeals the district court's1 denial of his motion to suppress
evidence. Upon denial of the motion, Wendt entered a conditional plea of guilty to
being a felon in possession of a firearm in violation of 18 U.S.C. §§ 922(g)(1) and
924(a)(2). After conviction, Wendt was further charged with, and pleaded guilty to,
violation of supervised release due to possession of a firearm. Wendt also appeals that
conviction, arguing that the improper denial of his motion to suppress led to both of

      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
his convictions. Having carefully reviewed the record, we conclude that denying the
motion to suppress was proper for the reasons stated in the district court's well-
reasoned opinion and order. Accordingly, we affirm. See 8th Circuit Rule 47B.
                      ______________________________




                                        -2-